993 F.2d 1549
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Duane L. GALLENTINE, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 92-2621.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 13, 1992.Decided Nov. 17, 1992.

Before POSNER, COFFEY and ILANA D. ROVNER, Circuit Judges.


1
This matter comes before the court for its consideration upon the request for leave to proceed as a pauper on appeal filed by the appellant on July 30, 1992.


2
This court has carefully reviewed the final order of the district court, the record on appeal and the appellant's motion.   Based on this review, the court has determined that any issues which could be raised are insubstantial and the filing of briefs would not be helpful to the court's consideration of the issues.   See Mather v. Village of Mundelein, 869 F.2d 356, 357 (7th Cir.1989) (per curiam) (court can decide case on motions papers and record where briefing would be a waste of time and no member of the panel desires briefing or argument).   Accordingly,


3
IT IS ORDERED that the appellant's motion for leave to proceed on appeal in forma pauperis is DENIED and the district court is summarily AFFIRMED.